Case 1:17-cv-03273-TWP-DML Document 179 Filed 06/27/19 Page 1 of 3 PageID #: 1310


                                         UNITED STATES DISTRICT COURT
                                         SOUTHERN DISTRICT OF INDIANA
                                             INDIANAPOLIS DIVISION

                                                        )
AMERICAN SENIOR COMMUNITIES,                            )
LLC.,                                                   )
                                                        )
                    Plaintiff(s),                       )
                                                        )
v.                                                      )        Cause No. 1:17-cv-03273-TWP-DML
                                                        )
JAMES BURKHART, et al.                                  )
                                                        )
                    Defendant(s).                       )


                       BURKHART DEFENDANTS’ RESPONSE TO
       ASC’S SUBPOENAS TO THE UNITED STATES ATTORNEY’S OFFICE AND THE FBI

           Defendants James Burkhart, ACCD LLC d/b/a Crusader Healthcare Services III, American Senior

Care LLC, JACCD LLC d/b/a Crusader IV, 105214 Investments LLC d/b/a Crusader Healthcare Services,

and 105210 Investments LLC d/b/a Crusader Healthcare Services II, 1 by and through their undersigned

counsel, respectfully file this response to ASC’s Subpoena to the United States Attorney’s Office for the

Southern District of Indiana (“USAO”) and ASC’s Notice of Subpoena to the Federal Bureau of

Investigation (“FBI”) and states as follows:

           1.       On May 22, 2019, undersigned counsel was served with a notice of subpoena reflecting

ASC’s intention to subpoena the USAO on June 26, 2019. Attached as Exhibit A.

           2.       On June 26, 2019, undersigned counsel was served with a notice of subpoena reflecting

ASC’s intention to subpoena the FBI on July 25, 2019. Attached as Exhibit B.

           3.       In both subpoenas attached to these notices ASC explains that its requests do not seek and

expressly exclude “any documents received by the Government through the pre-trial discovery process in

United States v. Burkhart, et al. Case No.1:16-cr-212-TWP-TAB (S.D. Ind.), which are protected from



1
    Going forward, these collective defendants will be referred to as either “Burkhart” or the “Burkhart Defendants.”
                                                                  1
Case 1:17-cv-03273-TWP-DML Document 179 Filed 06/27/19 Page 2 of 3 PageID #: 1311


disclosure by the protective order entered in that case. See ECF No. 124.” ASC also does not seek and

expressly exclude “any documents received by the Government through the pre-trial discovery process in

Burkhart v. United States, Case No. 1:18-cv-04013-TWP-DLP (S.D. Ind.), which are protected from

disclosure by the protective order entered in that case. See ECF No. 20.” See Exhibits A & B at Exhibit

A, ¶¶5, 6.

       4.     The Burkhart Defendants do not specifically object to ASC’s pursuit of unprotected,

discoverable information through either of these subpoenas. However, if and where the USAO and the

FBI determine that they do have documents responsive to these subpoenas, the Burkhart Defendants

respectfully request the right to review those documents prior to their production so as to have the

opportunity to object to a document being produced, if necessary.

       Dated: June 27, 2019          Respectfully submitted,


                                                    /s/ Daniel S. Maland
                                                    Benjamin J. Widlanski (pro hac vice)
                                                    Daniel S. Maland (pro hac vice)
                                                    KOZYAK TROPIN & THROCKMORTON, LLP
                                                    2525 Ponce de Leon Blvd., 9th Floor
                                                    Miami, Florida 33134
                                                    bwidlanski@kttlaw.com
                                                    dmaland@kttlaw.com

                                                    Bradley J. Wombles
                                                    NORRIS CHOPLIN & SCHROEDER LLP
                                                    101 West Ohio Street, Ninth Floor
                                                    Indianapolis, IN 46204
                                                    bwombles@ncs-law.com

                                                    Attorneys for James Burkhart, ACCD LLC (d/b/a
                                                    Crusader Healthcare Services III), American Senior
                                                    Care LLC, JACCD LLC (d/b/a Crusader IV,
                                                    105214 Investments LLC (d/b/a Crusader
                                                    Healthcare Services, and 105210 Investments LLC
                                                    (d/b/a Crusader Healthcare Services II)




                                                   2
Case 1:17-cv-03273-TWP-DML Document 179 Filed 06/27/19 Page 3 of 3 PageID #: 1312


                                       CERTIFICATE OF SERVICE

         I hereby certify that on June 27, 2019, a copy of the foregoing was filed and served

  electronically on parties by operation of the Court’s electronic filing system and also served via U.S.

  Mail, postage prepaid, to Defendants Joshua Burkhart, Circle Consulting LLC and Heartland Flag

  LLC at the following address: Joshua Burkhart, 10124 Cheswick Lane, Fishers, IN 46037; and to

  Defendant Daniel Benson at the following address: Daniel Benson, Montgomery B Wing,

  Montgomery Federal Prison Camp, Inmate Mail/Parcels, Montgomery, AL 36112.


                                                     /s/Daniel S. Maland
                                                        Daniel S. Maland




                                                    3
